Citation Nr: 0213532	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  98-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of head 
trauma, to include vertigo with dizziness and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January to September 
of 1980 and from December 1985 to July 1986.  Her service 
records also indicate a period of active duty for training 
from June 17 to June 28 in 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

In the May 1998 Substantive Appeal, the veteran raised the 
issue of entitlement to service connection for mitral valve 
prolapse, and the Board refers that issue back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The veteran's current neurological problems, including 
vertigo with dizziness and tinnitus, are etiologically 
related to an in-service accident.


CONCLUSION OF LAW

Residuals of head trauma, to include vertigo with dizziness 
and tinnitus, were incurred in service.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the VA has a statutory duty 
to assist the veteran with the development of facts pertinent 
to her claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The VA's also has a duty to notify 
her of the evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  See generally 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his or her 
behalf).

In reviewing the veteran's claims file, the Board observes 
that she has been afforded a comprehensive VA examination in 
conjunction with her claim, and there is no indication of 
additional medical evidence that has not been obtained by the 
RO.  To date, the RO has not specifically adjudicated the 
veteran's claim under the newly enacted provisions of 38 
U.S.C.A. §§ 5103 and 5103A.  However, given the favorable 
disposition described below, the Board finds that the 
veteran's appeal will not be adversely affected merely 
because the RO developed this appeal prior to, and did not 
inform her of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including organic neurological disorders, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

On June 28, 1985, the veteran sustained a head injury as a 
result of a motor vehicle accident.  From June 17 to June 28, 
the veteran participated in active duty for training, as 
indicated in a military document dated on June 13.  The Board 
also notes that service connection is presently in effect for 
a cervical spine disorder that the RO found to be 
etiologically related to the same accident in a March 1995 
rating decision.

The claims file also includes several examination and medical 
history reports dating from the veteran's service in the 
United States Navy Reserve.  In August 1985, the veteran 
reported a headache and some periods of dizziness and 
lightheadedness since the 1985 motor vehicle accident.  In 
April 1987, she described occasional headaches and dizziness 
since the June 1985 auto accident.  Also, she reported 
dizziness in September 1988.

Subsequent to service, the veteran was treated at a VA 
facility for complaints of vertigo in November 1996, an 
"inner ear problem" in May 1997, and dizziness and tinnitus 
in June 1997, at which time she was assessed with positional 
vertigo.   

The veteran underwent a VA general medical examination in 
March 1998, during which she complained of vertigo and 
dizziness since a 1985 motor vehicle accident.  Following the 
examination, the examiner diagnosed "[v]ertigo post auto 
accident" and noted that all of the disabilities shown upon 
examination except hypertension "are related to the auto 
accident and the concussion during the auto accident."  

Overall, the Board finds that the veteran sustained a head 
injury during a period of active duty for training, and the 
March 1998 VA examination report contains an uncontroverted 
opinion relating a current neurological disorder, including 
vertigo, back to this accident.  Accordingly, the evidence 
supports the veteran's claim of entitlement to service 
connection for residuals of head trauma, to include vertigo 
with dizziness and tinnitus, and the claim for this benefit 
is granted.


ORDER

The claim of entitlement to service connection for residuals 
of head trauma, to include vertigo with dizziness and 
tinnitus, is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

